H9013-3B (3/16)
 Filer’s Name, Address, Phone, email:




               UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF HAWAII
          1132 Bishop Street, Suite 250, Honolulu, Hawaii 96813

 Debtor(s):
                                                                           Case No.:

                                                                           Related Docket No.:


                                             CERTIFICATE OF SERVICE
 Document(s) served:                                                                             Date served:




 The undersigned certifies under penalty of perjury that that the following were served the above
 document(s) by first class mail unless noted otherwise and that consent was given to any service by
 fax or electronic means. [Enter information as shown in example below, including identification of the client if the
 individual served is an attorney or service agent. CM/ECF Notice of Electronic Filing may be attached to identify parties
 served. The notation “ECF” means that court records indicate service was made using the court’s electronic transmission
 facilities; “HD” means that service was by hand delivery; “7004(h)” means that service on a depository institution was
 made by certified mail addressed to an officer of the institution. Attach continuation sheets as needed.]
 Example:
      Name of person served
      If attorney, name of client
      Mailing address or
      Email address if served via ECF or
      Fax number if served by fax




 Dated:

 ________________________________          /s/ ____________________________________________________
                                              [Print name and sign]


              U.S. Bankruptcy Court - Hawaii #19-00742 Dkt # 23 Filed 09/06/19 Page 1 of 1
